UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BRIAN FISCHLER, Individually and on                  ECF CASE
behalf of all other persons similarly
situated,
                                                     No.: ____________________
                 Plaintiff,
                                                     CLASS ACTION COMPLAINT
        v.
                                                     JURY TRIAL DEMANDED
BLACKSTONE PROPERTY PARTNERS
L.P., d/b/a Parker Towers,

                 Defendant.


                                        INTRODUCTION

        1.       Plaintiff Brian Fischler, who is legally blind, brings this civil rights action

against Defendant Blackstone Property Partners L.P., d/b/a Parker Towers (“Defendant”)

for   its    failure   to     design,   construct,    maintain,   and   operate   its   Website,

www.parkertowers.com, to be fully accessible to and independently usable by Plaintiff

Fischler and other blind or visually-impaired people. Defendant denies full and equal

access to its Website.

        2.       Plaintiff Fischler, individually and on behalf of others similarly situated,

asserts claims under the Americans With Disabilities Act (“ADA”), New York State

Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

against Defendant.

        3.       Plaintiff Fischler seeks a permanent injunction to cause Defendant to

change its corporate policies, practices, and procedures so that its Website will become

and remain accessible to blind and visually-impaired consumers.




                                                -1-
                                      THE PARTIES

       4.      Plaintiff Fischler is, at all relevant times, a resident of Astoria, New York,

Queens County. As a blind, visually-impaired handicapped person, he is a member of a

protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

NYSHRL and NYCHRL.

       5.      Defendant is at all relevant times a foreign limited partnership that is

organized under Delaware law, and authorized to do business in the State of New York.

                              JURISDICTION AND VENUE

       6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff Fischler’s claims arise under Title III of the

ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

       7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff Fischler’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

Code § 8-101 et seq., claims.

       8.      Venue is proper under 28 U.S.C. §§1391(b)(1), 1391(c)(2), 1391(d):

Defendant’s headquarters are located in this District 345 Park Avenue, New York, New

York. It would thereby be considered a resident of this District if it was a separate state.

       9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.




                                             -2-
                                  NATURE OF ACTION

       10.     Blind and visually impaired users of Windows operating system-enabled

computers and devices have several screen-reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech

(“JAWS”) is currently the most popular, separately purchased and downloaded screen-

reading software program available for a Windows computer.

       11.     For screen-reading software to function, the information on a Website

must be capable of being rendered into text. If the website’s content is not capable of

being rendered into text, the blind or visually impaired user is unable to access the same

content available to sighted users.

       12.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 Level AA

of the Web Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-

established guidelines for making websites accessible to blind and visually impaired

people. These guidelines are universally followed by most large business entities and

government agencies to ensure its websites are accessible.

       13.     For a website to be equally accessible to a blind or visually impaired

person, under these guidelines, it should have following:

               a.      Alternative text (“alt-text”) or text equivalent for every non-text

element. Alt-text is an invisible code embedded beneath a graphical image on a website.

Web accessibility requires that alt-text be coded with each picture so that screen-reading

software can speak the alt-text where a sighted user sees pictures, which includes captcha




                                           -3-
prompts. Alt-text does not change the visual presentation, but instead a text box shows

when the mouse moves over the picture. The lack of alt-text on these graphics prevents

screen readers from accurately vocalizing a description of the graphics, depriving that

person from knowing what is on the website.

                b.      Videos have audio description.

                c.      Title frames with text are provided. Absent these titles, navigating

a website is particularly difficult.

                d.      Webpage headings are properly labeled with the topic or purpose

of the webpage, versus being blank. Screen readers read out page headings, allowing

users to quickly skip to a section. Navigation is, however, very difficult without those

headings.

                e.      Equivalent text is provided when using scripts.

                f.      Forms may be completed with the same information and

functionality as for sighted persons. Absent forms being properly labeled, it is difficult

for a visually impaired or blind individual to complete the forms, as they do not know

what the fields, how to input data, or what options to select (e.g., selecting a date or a

size). A compliant website will, instead, provide labels or instructions when content

requires user input. This includes captcha prompts, requiring the user to verity that he or

she is not a robot.

                g.      Information about the meaning and structure of content is

conveyed by more than the visual presentation of content.




                                             -4-
               h.      Web pages do not share the same ID or title. When two or more

elements on a web page share the same ID or title, it causes problems in screen readers

which use IDs for labeling controls and table headings.

               i.      Linked images must contain alt-text explaining the image. Absent

that alt-text, a screen reader has no content to present the user as to what the image is.

               j.      The purpose of each link is easily determined from how the link is

labeled. Absent properly labeling each link or when no description exists, it confuses

keyboard and screen-reader users as they do not know the purpose of the links. This

includes captcha prompts.

               k.      No redundant links where adjacent links go to the same URL

address. When redundant links exist, it causes additional navigation and repetition for

keyboard and screen-reader users.

               l.      Portable Document Formats (PDFs) are accessible. When they are

inaccessible, the visually impaired or blind individual cannot learn what information is on

them.

               m.      One or more keyboard operable user interface has a mode of

operation where the keyboard focus indicator is discernible.

               n.      Changing the setting of a user interface component does not

automatically cause a change of content where the user has not been advised before using

the component.

               o.      The name and role of all user interface elements can be

programmatically determined; items that can be set by the user can be programmatically




                                             -5-
set; and/or notification of changes to these items are available to user agents, including

assistive technology.

                                STATEMENT OF FACTS

Defendant, Its Website And Its Website’s Barriers

       14.     Defendant owns and manages buildings throughout the United States,

including the building at issue, Parker Towers, located at 104-20 Queens Boulevard,

Forest Hills, New York. It rents within this building, studio apartments, and apartments

with one or more bedrooms.

       15.     Defendant’s Website is heavily integrated with this apartment building,

serving as its gateway. Through the Website, Defendant’s tenants and prospective tenants

are, inter alia, able to: learn information about the building, including its location,

apartment features and building amenities; view images and floorplans of the apartments;

search availabilities; learn about pricing, schedule a tour and apply for an apartment.

       16.     It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff Fischler and other blind or visually-impaired users access to its Website, thereby

denying the facilities and services that are offered and integrated with its apartment

buildings. Due to its failure and refusal to remove access barriers to its Website, Plaintiff

Fischler and visually-impaired persons have been and are still being denied equal access

to its apartment buildings and the numerous facilities, goods, services, and benefits

offered to the public through its Website.

       17.     Plaintiff Fischler cannot use a computer without the assistance of screen-

reading software. He is, however, a proficient screen-reader user and uses it to access the

Internet. He has visited the Website on separate occasions using screen-reading software.




                                             -6-
       18.     During his visits to Defendant’s Website, the last occurring on or about

March 7, 2019, Plaintiff Fischler encountered multiple access barriers that denied him the

full enjoyment of the facilities, goods, and services of the Website, and the facilities,

goods, and services of Defendant’s apartment building. Because of these barriers he was

unable to, substantially equal to sighted individuals:

               a.      Know what is on the Website. This is largely due in part to the

non-text images, which are labeled only with a file name and no accompanying alt-text.

For example, after clicking the “Photo Gallery” link, Plaintiff Fischler is taken to a new

page which includes several images labeled only with a file name. Similarly, after

selecting the “Floor plans” link, he is given the options to view floor plans of the various

units. However, the floor plans are images with non-descriptive labels such as “D

residence Floor plan 1,” with no alt-text describing the layout. Plaintiff Fischler’s efforts

to learn about the apartments via the brochures was equally unsuccessful. For example,

Plaintiff Fischler selected the brochure for K&U residences. No images are detected

within the PDF; a sighted user, in comparison, is given twenty-nine (29) images.

               b.      Navigate the Website. The screen reader has significant difficulty

navigating this Website. Links are not properly labeled. For example, the sighted user is

given a link labeled “Search Apartments” at the top of the home page. This link is not

detected by the screen reader. The link for “Schedule a Tour” is poorly labeled, labeled

only with a URL. Plaintiff Fischler was unable to find it without assistance from a

sighted user. Once he located the link, it was inaccessible to a screen reader. When he

clicked on the link, nothing happened. A sighted user is given a pop-up window with a

calendar to select a date. Plaintiff Fischler was able to locate an apartment search form




                                             -7-
farther down the page, but the filters do not function properly with the screen reader.

Plaintiff Fischler was only able to narrow his search by number of bedrooms, not “max

rent” or “move in date.” There were other oddly labeled links on the Website including a

link labeled “times” and one labeled “chains.” Lastly, Plaintiff Fischler encountered

repeated issues with screen reader focus. The bots repeatedly try to hijack screen reader

focus and if focus is placed on the bots, the screen reader does not detect any links.

Lastly, when Plaintiff Fischler tried to filter his apartment search results, he was kicked

out of the Website.

               c.     Apply for an apartment or Contact the Building. The application

form is not accessible to the screen reader because Plaintiff Fischler could not get the

audio captcha to play. Plaintiff Fischler encountered the same problem with the “Contact

Us” form.

       19.     Plaintiff Fischler was denied full and equal access to the facilities and

services Defendant offers to the public on its Website because he encountered multiple

accessibility barriers that visually-impaired people often encounter with non-compliant

Website:

               a.     Lack of alt-text for images.

               b.     Frames do not have a title.

               c.     Form field labels are not unique on a page or enclosed in a fielset

with a legend that makes the label unique.

               d.     Links use general text like “click here” with no surrounding text

explaining the link’s purpose.




                                             -8-
                e.      Several links on a page share the same link text but go to different

destinations.

                f.      Webpages have markup errors.

Defendant Must Remove Barriers to Its Website

       20.      Due to the inaccessibility of its Website, blind and visually-impaired

customers such as Plaintiff Fischler, who need screen-readers, cannot fully and equally

use or enjoy the facilities, goods, and services Defendant offers to the public on its

Website. The Website’s access barriers that Plaintiff Fischler encountered have caused a

denial of his full and equal access in the past, and now deter him on a regular basis from

accessing the Website. These access barriers have likewise deterred him from visiting

Defendant’s apartment building and enjoying it equal to sighted individuals.

       21.      If the Website was equally accessible to all, Plaintiff Fischler could

independently navigate it, learn about the building, including building and apartment

amenities, learn about available apartments, schedule a tour and apply for an apartment,

as sighted users can.

       22.      Through his attempts to use the Website, Plaintiff Fischler has actual

knowledge of the access barriers that make these services inaccessible and independently

unusable by blind and visually-impaired people.

       23.      Because simple compliance with the WCAG 2.0 Guidelines would

provide Plaintiff Fischler and other visually-impaired consumers with equal access to the

Website, Plaintiff Fischler alleges that Defendant has engaged in acts of intentional

discrimination, including, but not limited to, the following policies or practices:




                                             -9-
                  a.     Constructing and maintaining a Website that is inaccessible to

visually-impaired individuals, including Plaintiff Fischler;

                  b.     Failing to construct and maintain a Website that is sufficiently

intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

Fischler; and,

                  c.     Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually impaired consumers, such as

Plaintiff Fischler, as a member of a protected class.

       24.        Defendant therefore uses standards, criteria or methods of administration

that have the effect of discriminating or perpetuating the discrimination of others, as

alleged herein.

       25.        Title III of the ADA expressly contemplates the injunctive relief that

Plaintiff Fischler seeks under 42 U.S.C. § 12188(a)(2).

       26.        Because its Website has never been equally accessible, and because

Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

become and remain accessible, Plaintiff Fischler seeks a permanent injunction under 42

U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

Plaintiff Fischler to assist Defendant to comply with WCAG 2.0 guidelines for its

Website:

                  a.     Remediating the Website to be WCAG 2.0 compliant;

                  b.     Training Defendant’s employees and agents who develop the

Website on accessibility compliance under the WCAG 2.0 guidelines;




                                              -10-
                c.     Regularly checking the accessibility of the Website under the

WCAG 2.0 guidelines;

                d.     Regularly testing user accessibility by blind or vision-impaired

persons to ensure that the Website complies under the WCAG 2.0 guidelines; and,

                e.     Developing an accessibility policy that is clearly disclosed on the

Website, with contact information for users to report accessibility-related problems.

          27.   Although Defendant may currently have centralized policies on

maintaining and operating its Website, it lacks a plan and policy reasonably calculated to

make it fully and equally accessible to, and independently usable by, blind and other

visually impaired consumers.

          28.   Without injunctive relief, Plaintiff Fischler and other visually impaired

consumers will continue to be unable to independently use the Website, violating its

rights.

          29.   Defendant has, upon information and belief, invested substantial sums in

developing and maintaining its Website and has generated significant revenue from the

Website. These amounts are far greater than the associated cost of making its Website

equally accessible to visually impaired customers.

          30.   Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

                            CLASS ACTION ALLEGATIONS

          31.   Plaintiff Fischler seeks to certify a nationwide class under Fed. R. Civ. P.

23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

to access the Website and as a result have been denied access to the equal enjoyment of




                                            -11-
goods and services offered in Defendant’s apartment building during the relevant

statutory period (“Class Members”).

       32.     Plaintiff Fischler seeks to certify a State of New York subclass under Fed.

R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

have attempted to access the Website and as a result have been denied access to the equal

enjoyment of goods and services offered in Defendant’s apartment building during the

relevant statutory period (“New York Subclass Members”).

       33.     Plaintiff Fischler seeks to certify a New York City subclass under Fed. R.

Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

attempted to access the Website and as a result have been denied access to the equal

enjoyment of goods and services offered in Defendant’s apartment building during the

relevant statutory period (“New York City Subclass Members”).

       34.     Common questions of law and fact exist amongst the Class Members,

New York Subclass Members and New York City Subclass Members:

               a.     Whether Defendant’s apartment building is a place of “public

accommodation”;

               b.     Whether the Website is a “public accommodation” or a service or

good “of a place of public accommodation” under Title III of the ADA;

               c.     Whether the Website is a “place or provider of public

accommodation” or an “accommodation, advantage, facility or privilege” under the

NYSHRL or NYCHRL;




                                          -12-
               d.      Whether the Website denies the full and equal enjoyment of its

goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating Title III of the ADA; and

               e.      Whether the Website denies the full and equal enjoyment of its

goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating the NYSHRL or NYCHRL.

       35.     Plaintiff Fischler’s claims are typical of the Class Members, New York

Subclass Members and New York City Subclass Members: they are all severely visually

impaired or otherwise blind, and claim that Defendant has violated Title III of the ADA,

NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

can be independently accessible to the visually impaired individuals.

       36.     Plaintiff Fischler will fairly and adequately represent and protect the Class

and Subclasses’ interests because he has retained and is represented by counsel

competent and experienced in complex class action litigation, and because he has no

interests antagonistic to the Class or Subclasses. Class certification of the claims is

appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act

on grounds generally applicable to the Class and Subclasses, making appropriate both

declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.

       37.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class and Subclass Members

predominate over questions affecting only individuals, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation.




                                             -13-
          38.   Judicial economy will be served by maintaining this lawsuit as a class

action in that it is likely to avoid the burden that would be otherwise placed upon the

judicial system by the filing of numerous similar suits by people with visual disabilities

throughout the United States.

                          FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

          39.   Plaintiff Fischler, individually and on behalf of the Class Members,

repeats and realleges every allegation of the preceding paragraphs as if fully set forth

herein.

          40.   Title III of the ADA prohibits “discriminat[ion] on the basis of disability

in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

          41.   Defendant’s apartment building is a public accommodation under Title III

of the ADA, 42 U.S.C. § 12181(7). The Website is a service, privilege, or advantage of

the apartment building. The Website is a service that is integrated with the building.

          42.   Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

          43.   Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities an opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodation, which is equal to the

opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).



                                           -14-
       44.      Under Title III of the ADA, unlawful discrimination also includes, among

other things:

       [A] failure to make reasonable modifications in policies, practices, or
       procedures, when such modifications are necessary to afford such goods,
       services, facilities, privileges, advantages, or accommodations to
       individuals with disabilities, unless the entity can demonstrate that making
       such modifications would fundamentally alter the nature of such goods,
       services, facilities, privileges, advantages or accommodations; and a
       failure to take such steps as may be necessary to ensure that no individual
       with a disability is excluded, denied services, segregated or otherwise
       treated differently than other individuals because of the absence of
       auxiliary aids and services, unless the entity can demonstrate that taking
       such steps would fundamentally alter the nature of the good, service,
       facility, privilege, advantage, or accommodation being offered or would
       result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

       45.      These acts violate Title III of the ADA, and the regulations promulgated

thereunder. Plaintiff Fischler, who is a member of a protected class of persons under Title

III of the ADA, has a physical disability that substantially limits the major life activity of

sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been

denied full and equal access to the Website, has not been provided services that are

provided to other patrons who are not disabled, and has been provided services that are

inferior to the services provided to non-disabled persons.

       46.      Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

forth and incorporated therein, Plaintiff Fischler requests the relief as set forth below.




                                             -15-
                             SECOND CAUSE OF ACTION
                            VIOLATIONS OF THE NYSHRL

        47.      Plaintiff Fischler, individually and on behalf of the New York Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        48.      Defendant’s State of New York apartment buildings constitutes a sales

establishment and public accommodation under N.Y. Exec. Law § 292(9). The Website is

a service, privilege or advantage of Defendant’s apartment building. The Website is a

service that is by and integrated with this apartment building.

        49.      Defendant is subject to NYSHRL because it owns and operates its

apartment building in the State of New York and the Website. Defendant is a “person”

within the meaning of N.Y. Exec. Law § 292(1).

        50.      Defendant is violating the NYSHRL in refusing to update or remove

access barriers to its Website, causing its Website and the services integrated with its

apartment building to be completely inaccessible to the blind. This inaccessibility denies

blind patrons full and equal access to the facilities, goods and services that Defendant

makes available to the non-disabled public. N.Y. Exec. Law §§ 296(2)(a), 296(2)(c)(i),

296(2)(c)(ii).

        51.      Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have

been followed by other large business entities and government agencies in making their

websites accessible, including but not limited to: adding alt-text to graphics and ensuring

that all functions can be performed using a keyboard. Incorporating the basic components




                                            -16-
to make its Website accessible would neither fundamentally alter the nature of its

business nor result in an undue burden to them.

       52.     Defendant’s actions constitute willful intentional discrimination against

the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

that Defendant has:

               a.      Constructed and maintained a Website that is inaccessible to Class

Members with knowledge of the discrimination; and/or

               b.      Constructed and maintained a Website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       53.     Defendant discriminates, and will continue in the future to discriminate

against Plaintiff Fischler and New York Subclass Members on the basis of disability in

the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of the Website and its New York apartment

building under § 296(2) et seq. and/or its implementing regulations. Unless the Court

enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and

the New York Subclass Members will continue to suffer irreparable harm.

       54.     As Defendant’s actions violate the NYSHRL, Plaintiff Fischler seeks

injunctive relief to remedy the discrimination, compensatory damages, civil penalties and

fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense, and reasonable

attorneys’ fees and costs.




                                            -17-
                              THIRD CAUSE OF ACTION
                            VIOLATIONS OF THE NYCHRL

        55.     Plaintiff Fischler, individually and on behalf the New York City Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        56.     The Defendant’s apartment building located in New York City is a sales

establishment and public accommodation under the NYCHRL, N.Y.C. Admin. Code § 8-

102(9), and its Website is a service that is integrated with this establishment.

        57.     Defendant is subject to NYCHRL because it owns and operates its New

York City apartment building and its Website, making it a person within the meaning of

N.Y.C. Admin. Code § 8-102(1).

        58.     Defendant is violating the NYCHRL in refusing to update or remove

access barriers to Website, causing its Website and the services integrated with its New

York City apartment building to be completely inaccessible to the blind. This

inaccessibility denies blind patrons full and equal access to the facilities, goods, and

services that Defendant makes available to the non-disabled public. N.Y.C. Admin. Code

§§ 8-107(4)(a), 8-107(15)(a).

        59.     Defendant’s actions constitute willful intentional discrimination against

the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

107(4)(a) and § 8-107(15)(a,) in that it has:

                a.     Constructed and maintained a Website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

                b.     Constructed and maintained a Website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or



                                            -18-
               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       60.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff Fischler and the New York City Subclass Members because

of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, accommodations and/or opportunities of its Website and its establishment

under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

York City Subclass will continue to suffer irreparable harm.

       61.     As Defendant’s actions violate the NYCHRL, Plaintiff Fischler seeks

injunctive relief to remedy the discrimination, compensatory damages, civil penalties and

fines for each offense, and reasonable attorneys’ fees and costs. N.Y.C. Admin. Code §§

8-120(8), 8-126(a).

                             FOURTH CAUSE OF ACTION
                               DECLARATORY RELIEF

       62.     Plaintiff Fischler, individually and on behalf the Class Members, repeats

and realleges every allegation of the preceding paragraphs as if fully set forth herein.

       63.     An actual controversy has arisen and now exists between the parties in that

Plaintiff Fischler contends, and is informed and believes that Defendant denies, that its

Website contains access barriers denying blind customers the full and equal access to the

goods, services and facilities of its Website and by extension its apartment building,

which Defendant owns, operates and controls, fails to comply with applicable laws

including, but not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C.




                                            -19-
§§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et

seq. prohibiting discrimination against the blind.

       64.     A judicial declaration is necessary and appropriate now in order that each

of the parties may know its respective rights and duties and act accordingly.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Fischler respectfully requests this Court grant the

following relief:

               a.      A preliminary and permanent injunction to prohibit Defendant

from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

               b.      A preliminary and permanent injunction requiring Defendant to

take all the steps necessary to take its Website into full compliance with the requirements

set forth in Title III of the ADA, and its implementing regulations, so that the Website is

readily accessible to and usable by blind individuals;

               c.      A declaration that Defendant owns, maintains and/or operates the

Website in a manner that discriminates against the blind and which fails to provide access

for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

               d.      An order certifying the Class and Subclasses under Fed. R. Civ. P.

23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

attorneys as Class Counsel;

               e.      Compensatory damages in an amount to be determined by proof,

including all applicable statutory damages, punitive damages and fines;




                                            -20-
               f.     Pre- and post-judgment interest;

               g.     An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

               h.     Such other and further relief as this Court deems just and proper.

                           DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Fischler demands a trial by jury on all

questions of fact the Complaint raises.

Dated: New York, New York
       April 4, 2019

                                      LIPSKY LOWE LLP



                                      s/ Christopher H. Lowe
                                      Christopher H. Lowe
                                      Douglas B. Lipsky
                                      630 Third Avenue, Fifth Floor
                                      New York, New York 10017-6705
                                      212.392.4772
                                      chris@lipskylowe.com
                                      doug@lipskylowe.com




                                             -21-
